     Case 2:20-cv-01763-GMN-BNW Document 5 Filed 12/01/20 Page 1 of 3



1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TRAVIS POOLE,                                       Case No. 2:20-cv-01763-GMN-BNW
4                                            Plaintiff                   ORDER
5             v.
6     SHERIFF JOE LOMBARDO,
7                                         Defendant
8
9
10            This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

11   by a prisoner detained at the Clark County Detention Center. On September 28, 2020,

12   this Court issued an order denying the Plaintiff’s application to proceed in forma pauperis,

13   without prejudice, because the application was incomplete. (ECF No. 3 at 2). The Court

14   ordered Plaintiff to file a fully complete application to proceed in forma pauperis or pay

15   the full filing fee of $400 on or before November 23, 2020. (Id. at 2). The November 23,

16   2020 deadline has now expired, and Plaintiff has not filed another application to proceed

17   in forma pauperis, paid the full $400 filing fee, or otherwise responded to the Court’s

18   order.

19            District courts have the inherent power to control their dockets and “[i]n the

20   exercise of that power, they may impose sanctions including, where appropriate . . .

21   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

22   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

23   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

24   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

25   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

26   1992) (affirming dismissal for failure to comply with an order requiring amendment of

27   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

28   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
     Case 2:20-cv-01763-GMN-BNW Document 5 Filed 12/01/20 Page 2 of 3



1    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
2    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
3    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
4    local rules).
5           In determining whether to dismiss an action for lack of prosecution, failure to obey
6    a court order, or failure to comply with local rules, the court must consider several factors:
7    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
8    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
9    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
10   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
11   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
12          Here, the Court finds that the first two factors, the public’s interest in expeditiously
13   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
14   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
15   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
16   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
17   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
18   disposition of cases on their merits—is greatly outweighed by the factors in favor of
19   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
20   the court’s order will result in dismissal satisfies the “consideration of alternatives”
21   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
22   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed
23   in forma pauperis or pay the full filing fee on or before November 23, 2020 expressly
24   stated: “IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
25   application to proceed in forma pauperis with all three documents or pay the full $400
26   filing fee for a civil action on or before November 23, 2020, the Court will dismiss this
27   action without prejudice for Plaintiff to refile the case with the Court, under a new case
28   number, when Plaintiff has all three documents needed to file a complete application to



                                                  -2-
     Case 2:20-cv-01763-GMN-BNW Document 5 Filed 12/01/20 Page 3 of 3



1    proceed in forma pauperis or pays the the full $400 filing fee.” (ECF No. 3 at 3). Thus,
2    Plaintiff had adequate warning that dismissal would result from his noncompliance with
3    the Court’s order to file another application to proceed in forma pauperis or pay the full
4    filing fee on or before November 23, 2020.
5           IT IS THEREFORE ORDERED that this action is dismissed without prejudice
6    based on Plaintiff’s failure to file another application to proceed in forma pauperis or pay
7    the full $400 filing fee in compliance with this Court’s order dated September 28, 2020.
8           IT IS FURTHER ORDERED that the Clerk of Court will close the case and enter
9    judgment accordingly. IT IS SO ORDERED.
10                  December 1, 2020
            DATED: ____________
11
12                                                    GLORIA M. NAVARRO
                                                      UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
